USDC SDNY

 

 

UNITED STATES DISTRICT COURT DOCUMENT
SOUTHERN DISTRICT OF NEW YORK SEES EONS TEY SEED
BRIAN JONES, DOC #:
DATE FILED: _ 7/12/2021
Plaintiff,
-against- 21 Civ. 4966 (AT)
MAGNACHIP SEMICONDUCTOR ORDER

CORPORATION, YOONG-JOON KIM, KYO-
HWA CHUNG, MELVIN L. KEATING,
ILBOK LEE, CAMILLO MARTINO, GARY
TANNER, and NADER TAVAKOLT,

 

Defendants.
ANALISA TORRES, District Judge:

The Court intends to consolidate this action with the following actions: 21 Civ. 3587; 21 Civ.
3743; 21 Civ. 3769; 21 Civ. 3801; 21 Civ. 3927; 21 Civ. 3860; and 21 Civ. 4921. By July 16, 2021,
any interested attorneys shall file requests to be appointed Lead Counsel. Opposition to any such

application shall be filed by July 23, 2021.
SO ORDERED.

Dated: July 12, 2021
New York, New York

O4-

ANALISA TORRES
United States District Judge
